In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. B, No. 02-04-0400; to the Court of Appeal, First Circuit, No. 2005 KW 1715.
Granted. Defendant’s sentence of 15 years at hard labor is vacated and this ease is remanded to the district court for resentencing. We agree with Judge Kuhn on the court of appeal panel, see State v. Jones, 05-1715 (La.App. 1st Cir.10/31/05), — So.2d-(Kuhn, J., dissenting), that the record at sentencing does not show clearly and convincingly that the mandato*1243ry minimum sentence for a third offender required by La.R.S. 15:529.1(A)(l)(b)(I) is unconstitutional as applied to defendant in the present case.
JOHNSON, J., would deny.